Citation Nr: 1828077	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  14-32 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a right knee disability, to include as secondary to the service-connected left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The Veteran had active service from January 1977 to January 1980, June 1981 to June 1983, and January 1984 to August 2000.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) by videoconference in December 2017.  A transcript of his hearing is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a right knee disability.  In his January 2013 claim, he maintained that service connection was warranted on a secondary basis, and the AOJ adjudicated the claim accordingly.  However, during his December 2017 examination, the Veteran testified that he experienced knee pain while on terminal leave but prior to retirement, raising a theory of entitlement on a direct basis.  

With respect to service connection on a secondary basis, the Board observes that there are conflicting opinions contained in the record.  In October 2013, a VA examiner concluded that the claimed right knee disability was not related to the left knee disability.  Notably, this examiner did not address the question of whether the claimed right knee disability was aggravated by the service-connected left knee disability.  Moreover, a private record dated in July 2014 suggests a relationship between the right and left knee disabilities.  In light of this conflict, the Board has determined that an additional examination that addresses the conflicting evidence is necessary.

Regarding service connection on a direct basis, the Board observes that an opinion has not been obtained with respect to this theory of entitlement.  As noted, the Veteran testified in December 2017 that he experienced pain in his right knee at the end of his service career, while he was on terminal leave prior to retirement.  The Veteran is competent to report symptoms during and since service.  The VA examiner should be asked to provide an opinion on direct service connection.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine nature and etiology of his claimed right knee disability.  The claims file must be reviewed by the examiner in conjunction with the examination and such review should be noted in the examination report.

All indicated tests should be accomplished.  

Following review of the record and examination of the Veteran, the examiner should provide an opinion with respect to whether it is at least as likely as not (50 percent or more probability) that the Veteran's right knee disability had its onset in service or is otherwise related to any disease or injury in service.  

The examiner should also provide an opinion with respect to whether it is at least as likely as not (50 percent or more probability) that the Veteran's right knee disability was caused or aggravated by the service-connected left knee disability.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it. 

Review of the entire record is required; however, the examiner is asked to specifically address records dated in September 2014 and February 2018 from private providers suggesting a relationship between the service-connected left knee disability and the claimed right knee disability.  

If the examiner is unable to offer any of the requested opinions, a rationale for the conclusion that an opinion cannot be provided without resort to speculation should be provided, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  

2.  Review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand; if not, the AOJ should implement corrective procedures.

3.  Then, readjudicate the claim on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded an appropriate period of time within which to respond thereto.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




